DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status
This Office action is in response to Applicant’s Amendment filed on 02/25/2021. Claims 1, 2, 4, 6, 11 are amended. Claim 12 is cancelled. Claim 16 is a new claims. Claims 1-11, 13-16 are now pending.
Allowable Subject Matter
Claims 1-11, 13-16 are allowed.
As of claim 1, the closest prior art Li et al. (US 20130114049 A1; Li) in view of SUZUKI (US 20140077714  A1) teaches a driving device includes a switching power supply circuit to convert input power to output power; a first switching element which opens and closes a circuit of a load; an output capacitor connected in parallel to the load and the first switching element; a selection switch disposed between the inductor and the output capacitor, the selection switch switching between a first selection state where the load is electrically connected to the inductor and the second selection state where a reference potential portion is electrically connected to the inductor; a timing controller which operates the switching power supply circuit while the first switching element is closed; and a controller which puts the selection switch into the second selection state before the first switching element is closed. Li in view of SUZUKI does not anticipate or render obvious, alone or in combination, during the first period, the second period, and the intermediate period, the driving current is a first driving current, 
Claims 2-10 are allowed as being dependent on claim 1.
As of claim 11, the closest prior art Li et al. (US 20130114049 A1; Li) in view of SUZUKI (US 20140077714  A1) teaches a driving device includes a switching power supply circuit to convert input power to output power; a first switching element which opens and closes a circuit of a load; an output capacitor connected in parallel to the load and the first switching element; a selection switch disposed between the inductor and the output capacitor, the selection switch switching between a first selection state where the load is electrically connected to the inductor and the second selection state where a reference potential portion is electrically connected to the inductor; a timing controller which operates the switching power supply circuit while the first switching element is closed; and a controller which puts the selection switch into the second selection state before the first switching element is closed. Li in view of SUZUKI does not anticipate or render obvious, alone or in combination,  during an intermediate period after the first period, providing an intermediate driving current as the driving current; and during a second period after the intermediate period, providing a second driving current as the driving current, wherein the power supply continuously provides the driving current from the first period, through the intermediate period, to the second period, wherein an absolute value of a difference between the intermediate driving current and 
Claims 13-15 are allowed as being dependent on claim 11.
As of claim 16, the closest prior art Li et al. (US 20130114049 A1; Li) in view of SUZUKI (US 20140077714  A1) teaches a driving device includes a switching power supply circuit to convert input power to output power; a first switching element which opens and closes a circuit of a load; an output capacitor connected in parallel to the load and the first switching element; a selection switch disposed between the inductor and the output capacitor, the selection switch switching between a first selection state where the load is electrically connected to the inductor and the second selection state where a reference potential portion is electrically connected to the inductor; a timing controller which operates the switching power supply circuit while the first switching element is closed; and a controller which puts the selection switch into the second selection state before the first switching element is closed. Li in view of SUZUKI does not anticipate or render obvious, alone or in combination, during a first period, providing a first driving current as the driving current; during an intermediate period after the first period, providing an intermediate driving current as the driving current; and during a second period after the intermediate period, providing a second driving current as the driving current, wherein the power supply continuously provides the driving current from the first period, through the intermediate period, to the second period, wherein the first period, the intermediate period, and the second period are successive, and a length of the intermediate period is smaller than a length of the first 6Customer No.: 31561 Docket No.: 082937-US-PA Application No.: 16/683,194 period and smaller than a length of the second period.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
- Prior Art KOBAYASHI et al. (US 20180136552 A1) teaches a lighting device which includes: a first light source that supplies yellow fluorescent light; a second light source that supplies blue light; a light sensor that detects the light quantity of a blue component of combined light, in which the yellow fluorescent light and blue light have been combined, and the light quantity of a first color component that is contained in the yellow fluorescent light and that differs from the blue component; and a control unit that adjusts the luminance of the first and second light sources. The control unit acquires each of a first light quantity that is the light quantity of the first color component and a second light quantity that is the light quantity of the blue component in a first state in which the first light source is ON and the second light source is OFF, and acquires a third light quantity;
- Prior Art SUZUKI (US 20180039168 A1) teaches a light source device which includes: a phosphor rotating body on which a phosphor that is formed on a surface and that is used in a rotating state with an axis of rotation that is perpendicular to the surface; a first excitation light source that generates first fluorescent light by irradiating 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SULTAN U. CHOWDHURY whose telephone number is (571)270-3336.  The examiner can normally be reached on 5:30 AM-5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SULTAN CHOWDHURY/
Primary Examiner, Art Unit 2882